UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5097


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMMIE LEE ROSEBOROUGH, JR.,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00613-JFA-1)


Submitted:   May 26, 2011                 Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.    William Kenneth Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sammie Lee Roseborough, Jr., was convicted, after a

jury trial, on one count of distribution of crack cocaine.                                      The

district court sentenced him to thirteen months imprisonment.

Roseborough’s counsel filed a brief in accordance with Anders v.

California,         386   U.S.     738     (1967),        stating         that,    in   counsel’s

view,     there       are     no        meritorious          issues        for     appeal,      but

questioning         whether    the       court    erred        by   denying       Roseborough’s

motion    for       judgment       of    acquittal         and      whether       the     sentence

imposed was reasonable.                 Roseborough was advised of his right to

file a pro se supplemental brief, but has not done so.                                    Finding

no reversible error, we affirm.

               We    review      the     denial      of    a    motion      for    judgment      of

acquittal de novo.               United States v. Reid, 523 F.3d 310, 317

(4th    Cir.    2008).           Viewing      the      evidence       in     the     light     most

favorable       to     the    Government,            as    we       are     required      to    do,

Glasser v. United States, 315 U.S. 60, 80 (1942), we find that

the evidence was sufficient for a reasonable juror to determine

that     Roseborough          distributed            crack      cocaine.            See       United

States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).                                     We do not

review    the        credibility         of   witnesses,            but     assume      the    jury

resolved all contradictions in favor of the Government.                                    By the

guilty verdict, the jury implicitly found Roseborough’s alibi



                                                 2
defense    not       credible.              Accordingly,    we    affirm     Roseborough’s

conviction.

     We have also reviewed Roseborough’s sentence and determined

that it was properly calculated and that the sentence imposed

was reasonable.             See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).         The district court followed the necessary procedural

steps     in     sentencing           Roseborough,        appropriately       treated     the

Sentencing          Guidelines         as     advisory,     properly       calculated     and

considered          the    applicable         Guidelines    range,     and    weighed     the

relevant       18     U.S.C.      §     3553(a)      (2006)      factors     in   light    of

Roseborough’s individual circumstances.                          See United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                         We conclude that the

district       court      did    not    abuse    its     discretion    in    imposing     the

chosen sentence.                See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within guidelines sentence).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        This court requires that counsel inform Roseborough, in

writing,       of    the    right      to     petition    the    Supreme     Court   of   the

United States for further review.                      If Roseborough requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                                 3
leave to withdraw from representation.             Counsel’s motion must

state   that   a   copy   thereof   was   served    on   Roseborough.      We

dispense   with    oral    argument   because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4